Name: Council Decision (EU) 2017/189 of 16 January 2017 on the positions to be adopted on behalf of the European Union within the Sanitary and Phytosanitary Management Sub-Committee, the Trade and Sustainable Development Sub-Committee, the Customs Sub-Committee and the Sub-Committee on Geographical Indications established pursuant to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the adoption of the Rules of Procedure of those Sub-Committees
 Type: Decision
 Subject Matter: European construction;  marketing;  politics and public safety;  Europe;  economic policy;  cooperation policy;  tariff policy;  agricultural policy
 Date Published: 2017-02-03

 3.2.2017 EN Official Journal of the European Union L 29/40 COUNCIL DECISION (EU) 2017/189 of 16 January 2017 on the positions to be adopted on behalf of the European Union within the Sanitary and Phytosanitary Management Sub-Committee, the Trade and Sustainable Development Sub-Committee, the Customs Sub-Committee and the Sub-Committee on Geographical Indications established pursuant to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the adoption of the Rules of Procedure of those Sub-Committees THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement) (1) provides for the provisional application of the Agreement in part. (2) Article 4 of Council Decision 2014/668/EU (2) specifies the provisions of the Agreement to be applied provisionally. Those include the provisions on the establishment and functioning of the Sanitary and Phytosanitary Management Sub-Committee (the SPS Sub-Committee), the Trade and Sustainable Development Sub-Committee (the TSD Sub-Committee), the Customs Sub-Committee and the Sub-Committee on Geographical Indications (the GI Sub-Committee). (3) Article 74 of the Agreement provides that the SPS Sub-Committee is to establish its working procedures at the first meeting. (4) Article 300 of the Agreement provides that the TSD Sub-Committee is to establish its rules of procedure. (5) Article 83 of the Agreement provides that the Customs Sub-Committee is to establish its rules of procedure. (6) Article 211 of the Agreement provides that the GI Sub-Committee is to establish its rules of procedure. (7) It is appropriate to establish the positions to be adopted on the Union's behalf within the SPS Sub-Committee, the TSD Sub-Committee, the Customs Sub-Committee and the GI Sub-Committee with regard to the adoption of the Rules of Procedure of those Sub-Committees, HAS ADOPTED THIS DECISION: Article 1 1. The position to be adopted on the Union's behalf within the SPS Sub-Committee established pursuant to Article 74 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), shall be based on the draft Decision of the SPS Sub-Committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed to by the representatives of the Union in the SPS Sub-Committee without a further decision of the Council. Article 2 1. The position to be adopted on the Union's behalf within the TSD Sub-Committee established pursuant to Article 300 of the Agreement shall be based on the draft Decision of the TSD Sub-Committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed to by the representatives of the Union in the TSD Sub-Committee without a further decision of the Council. Article 3 1. The position to be adopted on the Union's behalf within the Customs Sub-Committee established pursuant to Article 83 of the Agreement shall be based on the draft Decision of the Customs Sub-Committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed to by the representatives of the Union in the Customs Sub-Committee without a further decision of the Council. Article 4 1. The position to be adopted on the Union's behalf within the GI Sub-Committee established pursuant to Article 211 of the Agreement shall be based on the draft Decision of the GI Sub-Committee attached to this Decision. 2. Minor technical corrections to the draft Decision may be agreed to by the representatives of the Union in the GI Sub-Committee without a further decision of the Council. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 January 2017. For the Council The President F. MOGHERINI (1) OJ L 161, 29.5.2014, p. 3. (2) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). DRAFT DECISION No ¦ OF THE EU-UKRAINE SANITARY AND PHYTOSANITARY MANAGEMENT SUB-COMMITTEE of ¦ adopting its Rules of Procedure THE EU-UKRAINE SANITARY AND PHYTOSANITARY MANAGEMENT SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1), and in particular Article 74 thereof, Whereas: (1) In accordance with Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), parts of the Agreement, including Chapter 4 (Sanitary and phytosanitary measures) of Title IV (Trade and trade-related matters), are applied provisionally as of 1 January 2016. (2) Article 74 of the Agreement provides that the Sanitary and Phytosanitary Management Sub-Committee (SPS Sub-Committee) is to consider any matter relating to the implementation of Chapter 4 of Title IV of the Agreement. (3) Article 74(5) of the Agreement provides that the SPS Sub-Committee is to adopt its working procedures, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the SPS Sub-Committee, as set out in the Annex to this Decision, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Ukraine Sanitary and Phytosanitary Management Sub-Committee The Chair (1) OJ L 161, 29.5.2014, p. 3. ANNEX RULES OF PROCEDURE OF THE EU-UKRAINE SANITARY AND PHYTOSANITARY MANAGEMENT SUB-COMMITTEE Article 1 General provisions 1. The Sanitary and Phytosanitary Management Sub-Committee (SPS Sub-Committee), established pursuant to Article 74(1) of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement), shall assist the Association Committee in its Trade configuration, as referred to in Article 465(4) of the Agreement, in the performance of its duties. 2. The SPS Sub-Committee shall perform the tasks set out in Article 74(2) of the Agreement in the light of the objective set out in Article 59 of the Agreement. 3. The SPS Sub-Committee shall be composed of representatives of the competent authorities of the Parties, responsible for sanitary and phytosanitary matters. 4. A representative of the European Commission or of Ukraine responsible for sanitary and phytosanitary matters shall act as Chair in accordance with Article 2. 5. For the purposes of these Rules of Procedure, the definition of the term Parties set out in Article 482 of the Agreement applies. Article 2 Chairmanship The chairmanship of the SPS Sub-Committee shall alternate between the Parties every 12 months. The first period of 12 months shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the SPS Sub-Committee shall meet within three months of the entry into force of the Agreement and, thereafter, upon the request of either Party or at least once a year. 2. Each meeting of the SPS Sub-Committee shall be convened by the Chair on a date and in a place agreed by the Parties. The notice regarding the convening of the meeting shall be issued by the Chair no later than 28 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 3. Whenever possible, regular meetings of the SPS Sub-Committee shall be convened in due time in advance of the regular meeting of the Association Committee in its Trade configuration. 4. The meetings of the SPS Sub-Committee may be held by any agreed technological means, such as video- or audio-conference. 5. When out of session, the SPS Sub-Committee may address any issue by correspondence. Article 4 Delegations Before each meeting, each Party shall inform the other, through the Secretariat of the SPS Sub-Committee provided for in Article 5, of the intended composition of its delegation. Article 5 Secretariat An official of the European Commission and an official of Ukraine shall act jointly as Secretaries of the SPS Sub-Committee and shall execute secretarial tasks in a joint manner and in a spirit of mutual trust and cooperation. Article 6 Correspondence 1. Correspondence addressed to the SPS Sub-Committee shall be directed to the Secretary of either of the Parties, who in turn shall inform the other Secretary. 2. The Secretariat shall ensure that correspondence addressed to the SPS Sub-Committee is forwarded to the Chair and circulated, where appropriate, in accordance with Article 7. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat of the SPS Sub-Committee on behalf of the Chair. Such correspondence shall be circulated, where appropriate, in accordance with Article 7. Article 7 Documents 1. Documents shall be circulated through the Secretariat of the SPS Sub-Committee. 2. A Party shall transmit its documents to its Secretary. That Secretary shall transmit those documents to the Secretary of the other Party. 3. The Secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall systematically copy the Secretary of Ukraine and the Secretaries of the Association Committee in its Trade configuration into such correspondence. 4. The Secretary of Ukraine shall circulate the documents to the relevant representatives of Ukraine and shall systematically copy the Secretary of the Union and the Secretaries of the Association Committee in its Trade configuration into such correspondence. 5. The Secretaries of the SPS Sub-Committee shall serve as contact points for exchanges provided for in Article 67 of the Agreement. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the SPS Sub-Committee shall not be public. When a Party submits to the SPS Sub-Committee information designated as confidential, the other Party shall treat that information as such. Article 9 Agendas for the meetings 1. A provisional agenda for each meeting, as well as draft operational conclusions as provided for in Article 10, shall be drawn up by the Secretariat of the SPS Sub-Committee on the basis of proposals made by the Parties. The provisional agenda shall include items in respect of which the Secretariat has received a request for inclusion in the agenda by a Party, supported by relevant documents, no later than 21 calendar days before the meeting date. 2. The provisional agenda, together with the relevant documents, shall be circulated in accordance with Article 7 no later than 15 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the SPS Sub-Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair may, on an ad-hoc basis and with the agreement of the other Party, invite representatives of other bodies of the Parties or independent experts to attend meetings of the SPS Sub-Committee as observers in order to provide information on specific subjects. The Parties shall ensure that those observers respect any confidentiality requirements. 5. The Chair may, in consultation with the Parties, reduce the time periods specified in paragraphs 1 and 2 in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes of each meeting shall be drawn up jointly by the two Secretaries. 2. The minutes shall, as a general rule, include in respect of each item on the agenda: (a) the participants in the meeting, the officials accompanying them and any observer who attended the meeting; (b) the documents submitted to the SPS Sub-Committee; (c) the statements that the SPS Sub-Committee has requested be entered; and (d) the operational conclusions of the meeting, as referred to in paragraph 4. 3. The draft minutes shall be submitted to the SPS Sub-Committee for approval. They shall be approved within 28 calendar days of each SPS Sub-Committee meeting. A copy of the approved minutes shall be sent to each of the addressees referred to in Article 7. 4. Draft operational conclusions of each meeting shall be drawn up by the Secretary of the Party holding the chairmanship and circulated to the Parties together with the agenda, as a rule no later than 15 calendar days before the beginning of the meeting. The draft operational conclusions shall be updated as the meeting proceeds, so that at the end of the meeting, unless agreed otherwise, the SPS Sub-Committee adopts the operational conclusions, reflecting the follow-up actions agreed by the Parties. Once agreed, the operational conclusions shall be attached to the minutes, and their implementation shall be reviewed during subsequent meetings of the SPS Sub-Committee. To that end, the SPS Sub-Committee shall adopt a template, allowing for each action point to be tracked against a specific deadline. Article 11 Decisions and recommendations 1. The SPS Sub-Committee adopts decisions, opinions, recommendations, reports and joint actions as provided for in Article 74 of the Agreement. Those decisions, opinions, recommendations, reports and joint actions shall be adopted by consensus between the Parties after the completion of the respective internal procedures for their adoption. The decisions shall be binding upon the Parties, which shall take appropriate measures to implement them. 2. Each decision, opinion, recommendation or report shall be signed by the Chair and authenticated by the two Secretaries. Without prejudice to paragraph 3, the Chair shall sign those documents during the meeting in which the relevant decision, opinion, recommendation or report is adopted. 3. If the Parties so agree, the SPS Sub-Committee may adopt decisions, recommendations, opinions or reports by written procedure, after the completion of the respective internal procedures. The written procedure shall consist of an exchange of notes between the two Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated in accordance with Article 7, with a time limit of at least 21 calendar days within which any reservations or amendments must be made known. The Chair may, in consultation with the Parties, reduce the time periods specified in this paragraph in order to take account of special circumstances. Once the text is agreed, the decision, opinion, recommendation or report shall be signed by the Chair and authenticated by the two Secretaries. 4. The acts of the SPS Sub-Committee shall be entitled Decision, Opinion, Recommendation or Report. Each decision shall enter into force on the date of its adoption unless the decision provides otherwise. 5. The decisions, opinions, recommendations and reports shall be circulated to both Parties. 6. The Secretariat of the Association Committee in its Trade configuration shall be informed of any decisions, opinions, recommendations, reports or other agreed actions of the SPS Sub-Committee. 7. Each Party may decide whether to publish the decisions, opinions and recommendations of the SPS Sub-Committee in its respective official journal. Article 12 Reports The SPS Sub-Committee shall submit to the Association Committee in its Trade configuration a report on its activities and those of the technical working groups or the ad-hoc groups set up by the SPS Sub-Committee. The report shall be submitted 25 days before the regular annual meeting of the Association Committee in its Trade configuration. Article 13 Languages 1. The working languages of the SPS Sub-Committee shall be English and Ukrainian. 2. Unless otherwise decided, the SPS Sub-Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the SPS Sub-Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and the reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and the translation of documents into or from English and Ukrainian to comply with Article 13(1) shall be borne by the Party hosting the meeting. Expenditure in connection with interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 15 Technical working groups and ad-hoc groups 1. The SPS Sub-Committee may by a decision pursuant to Article 74(3) of the Agreement create or abolish, where appropriate, technical working groups or ad-hoc working groups, including scientific groups. 2. The membership of the ad-hoc working groups shall not be restricted to representatives of the Parties. The Parties shall ensure that the members of any groups created by the SPS Sub-Committee respect any appropriate confidentiality requirements. 3. Unless otherwise decided, the groups created by the SPS Sub-Committee shall work under the authority of the SPS Sub-Committee, to which they shall report. 4. The meetings of the working groups may be held when required, in person or by video- or audio-conference. 5. The Secretariat of the SPS Sub-Committee shall be in copy of all relevant correspondence, documents and communications pertaining to the activities of the working groups. 6. The working groups shall have the power to make recommendations in writing to the SPS Sub-Committee. The recommendations shall be adopted by consensus and communicated to the Chair, who shall circulate the recommendations as provided for in Article 7. 7. These Rules of Procedure shall be applied mutatis mutandis to any technical working group or an ad-hoc working group created by the SPS Sub-Committee, unless otherwise specified in this Article. The references to the Association Committee in its Trade configuration shall be understood as references to the SPS Sub-Committee. Article 16 Amendment These Rules of Procedure may be amended by a decision of the SPS Sub-Committee in accordance with Article 74(5) of the Agreement. (1) OJ L 161, 29.5.2014, p. 3. DRAFT DECISION No ¦ OF THE EU-UKRAINE TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE of ¦ adopting its Rules of Procedure THE EU-UKRAINE TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1), and in particular Article 300 thereof, Whereas: (1) In accordance with Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), parts of the Agreement, including Chapter 13 (Trade and sustainable development) of Title IV (Trade and trade-related matters), are applied provisionally as of 1 January 2016. (2) Article 300 of the Agreement provides that the Trade and Sustainable Development Sub-Committee (the TSD Sub-Committee) is to oversee the implementation of Chapter 13 of Title IV of the Agreement. (3) Article 300(1) of the Agreement provides that the TSD Sub-Committee is to establish its own rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Trade and Sustainable Development Sub-Committee, as set out in the Annex to this Decision, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Ukraine Trade and Sustainable Development Sub-Committee The Chair (1) OJ L 161, 29.5.2014, p. 3. ANNEX RULES OF PROCEDURE OF THE EU-UKRAINE TRADE AND SUSTAINABLE DEVELOPMENT SUB-COMMITTEE Article 1 General provisions 1. The Trade and Sustainable Development Sub-Committee (the TSD Sub-Committee), established pursuant to Article 300 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement), shall assist the Association Committee in its Trade configuration, as referred to in Article 465(4) of the Agreement, in the performance of its duties. 2. The TSD Sub-Committee shall perform the functions set out in Chapter 13 (Trade and sustainable development) of Title IV (Trade and trade-related matters) of the Agreement. 3. The TSD Sub-Committee shall be composed of representatives from within the administration of each Party, responsible for trade and sustainable development matters. 4. A representative of the European Commission or of Ukraine responsible for trade and sustainable development matters shall act as Chair of the TSD Sub-Committee. 5. For the purposes of these Rules of Procedure, the definition of the term Parties set out in Article 482 of the Agreement applies. Article 2 Specific provisions 1. Articles 2 to 14 of the Rules of Procedure of the EU-Ukraine Association Committee shall apply mutatis mutandis, unless otherwise provided for in these Rules of Procedure. 2. The references to the Association Council shall be read as references to the Association Committee in its Trade configuration. The references to the Association Committee or the Association Committee in its Trade configuration shall be read as references to the TSD Sub-Committee. Article 3 Meetings The TSD Sub-Committee shall meet as necessary. The Parties shall aim to meet once per year. Article 4 Amendment These Rules of Procedure may be amended by a decision of the TSD Sub-Committee in accordance with Article 300(1) of the Agreement. (1) OJ L 161, 29.5.2014, p. 3. DRAFT DECISION No ¦ OF THE EU-UKRAINE CUSTOMS SUB-COMMITTEE of ¦ adopting its Rules of Procedure THE EU-UKRAINE CUSTOMS SUB-COMMITTEE, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1), and in particular Article 83 thereof, Whereas: (1) In accordance with Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), parts of the Agreement, including Chapter 5 (Customs and trade facilitation) of Title IV (Trade and trade-related matters), are applied provisionally as of 1 January 2016. (2) Article 83 of the Agreement provides that the Customs Sub-Committee is to monitor the implementation and administration of Chapter 5 of Title IV of the Agreement. (3) Article 83(e) of the Agreement provides that the Customs Sub-Committee is to adopt its rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the Customs Sub-Committee, as set out in the Annex to this Decision, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Ukraine Customs Sub-Committee The Chair (1) OJ L 161, 29.5.2014, p. 3. ANNEX RULES OF PROCEDURE OF THE EU-UKRAINE CUSTOMS SUB-COMMITTEE Article 1 General provisions 1. The Customs Sub-Committee, established pursuant to Article 83 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement), shall perform its duties as provided for in that Article. 2. The Customs Sub-Committee shall be composed of representatives of the European Commission and of Ukraine responsible for customs and customs-related matters. 3. A representative of the European Commission or of Ukraine responsible for customs and customs-related matters shall act as Chair in accordance with Article 2. 4. For the purposes of these Rules of Procedure, the definition of the term Parties set out in Article 482 of the Agreement applies. Article 2 Chairmanship The chairmanship of the Customs Sub-Committee shall alternate between the Parties every 12 months. The first period of 12 months shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the Customs Sub-Committee shall meet once a year or upon the request of either Party. 2. Each meeting of the Customs Sub-Committee shall be convened by the Chair on a date and in a place agreed by the Parties. The notice regarding the convening of the meeting shall be issued by the Chair no later than 28 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 3. The meetings of the Customs Sub-Committee may be held by any agreed technological means, such as video- or audio-conference. 4. When out of session, the Customs Sub-Committee may address any issue by correspondence. Article 4 Delegations Before each meeting, each Party shall inform the other, through the Secretariat of the Customs Sub-Committee provided for in Article 5, of the intended composition of its delegation. Article 5 Secretariat An official of the European Commission and an official of Ukraine responsible for customs and customs-related matters shall act jointly as Secretaries of the Customs Sub-Committee and shall execute secretarial tasks in a joint manner and in a spirit of mutual trust and cooperation. Article 6 Correspondence 1. Correspondence addressed to the Customs Sub-Committee shall be directed to the Secretary of either of the Parties, who in turn shall inform the other Secretary. 2. The Secretariat shall ensure that correspondence addressed to the Customs Sub-Committee is forwarded to the Chair and circulated, where appropriate, in accordance with Article 7. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat of the Customs Sub-Committee on behalf of the Chair. Such correspondence shall be circulated, where appropriate, in accordance with Article 7. Article 7 Documents 1. Documents shall be circulated through the Secretariat of the Customs Sub-Committee. 2. A Party shall transmit its documents to its Secretary. That Secretary shall transmit those documents to the Secretary of the other Party. 3. The Secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall systematically copy the Secretary of Ukraine into such correspondence. The Secretary of the Union shall send a copy of the final documents to the Secretaries of the Association Committee in its Trade configuration. 4. The Secretary of Ukraine shall circulate the documents to the relevant representatives of Ukraine and shall systematically copy the Secretary of the Union into such correspondence. The Secretary of Ukraine shall send a copy of the final documents to the Secretaries of the Association Committee in its Trade configuration. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the Customs Sub-Committee shall not be public. When a Party submits to the Customs Sub-Committee information designated as confidential, the other Party shall treat that information as such. Article 9 Agendas for the meetings 1. A provisional agenda for each meeting shall be drawn up by the Secretariat of the Customs Sub-Committee on the basis of proposals made by the Parties. The provisional agenda shall include items in respect of which the Secretariat has received a request for inclusion in the agenda by a Party, supported by relevant documents, no later than 21 calendar days before the meeting date. 2. The provisional agenda, together with the relevant documents, shall be circulated in accordance with Article 7 no later than 15 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the Customs Sub-Committee at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair may, on an ad-hoc basis and with the agreement of the other Party, invite representatives of other bodies of the Parties or independent experts to attend meetings of the Customs Sub-Committee as observers in order to provide information on specific subjects. The Parties shall ensure that those observers respect any confidentiality requirements. 5. The Chair may, in consultation with the Parties, reduce the time periods specified in paragraphs 1 and 2 in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes, including operational conclusions, of each meeting shall be drawn up by the Secretary of the Party holding the chairmanship. 2. The draft minutes, including the operational conclusions, shall be submitted to the Customs Sub-Committee for approval. They shall be approved within 28 calendar days of each Customs Sub-Committee meeting. A copy of the approved minutes shall be sent to each of the addressees referred to in Article 7. Article 11 Decisions and recommendations 1. The Customs Sub-Committee shall adopt practical arrangements, measures, decisions and recommendations as provided for in Article 83 of the Agreement. They shall be adopted by consensus between the Parties after the completion of the respective internal procedures for their adoption. The decisions shall be binding upon the Parties, which shall take appropriate measures to implement them. 2. Each decision or recommendation shall be signed by a representative of each Party. Without prejudice to paragraph 3, the representatives shall sign those documents during the meeting in which the relevant decision or recommendation is adopted. 3. If the Parties so agree, the Customs Sub-Committee may adopt decisions or recommendations by written procedure, after the completion of the respective internal procedures. The written procedure shall consist of an exchange of notes between the two Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated in accordance with Article 7, with a time limit of at least 21 calendar days within which any reservations or amendments must be made known. The Chair may, in consultation with the Parties, reduce the time periods specified in this paragraph in order to take account of special circumstances. Once the text is agreed, the decision or recommendation shall be signed by a representative of each Party. 4. The acts of the Customs Sub-Committee shall be entitled Decision or Recommendation. Each decision shall enter into force on the date of its adoption unless the decision provides otherwise. 5. The decisions and recommendations of the Customs Sub-Committee shall be authenticated by the two Secretaries. 6. The decisions and recommendations shall be circulated to both Parties. 7. The Secretariat of the Association Committee in its Trade configuration shall be informed of any decisions, opinions, recommendations, reports or other agreed actions of the Customs Sub-Committee. 8. Each Party may decide whether to publish the decisions and recommendations of the Customs Sub-Committee in its respective official journal. Article 12 Reports The Customs Sub-Committee shall report to the Association Committee in its Trade configuration at each regular annual meeting of the Association Committee in its Trade configuration. Article 13 Languages 1. The working languages of the Customs Sub-Committee shall be English and Ukrainian. 2. Unless otherwise decided, the Customs Sub-Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the Customs Sub-Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and the reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and the translation of documents into or from English and Ukrainian to comply with Article 13(1) shall be borne by the Party hosting the meeting. Expenditure in connection with interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 15 Amendment These Rules of Procedure may be amended by a decision of the Customs Sub-Committee in accordance with Article 83(e) of the Agreement. (1) OJ L 161, 29.5.2014, p. 3. DRAFT DECISION No ¦ OF THE EU-UKRAINE SUB-COMMITTEE ON GEOGRAPHICAL INDICATIONS of ¦ adopting its Rules of Procedure THE EU-UKRAINE SUB-COMMITTEE ON GEOGRAPHICAL INDICATIONS, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1), and in particular Article 211 thereof, Whereas: (1) In accordance with Article 486 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (the Agreement), parts of the Agreement, including subsection 3 (Geographical indications) of Section 2 of Chapter 9 (Intellectual property) of Title IV (Trade and trade-related matters), are applied provisionally as of 1 January 2016. (2) Article 211 of the Agreement provides that the Sub-Committee on Geographical Indications (GI Sub-Committee) is to monitor the development of the Agreement in the field of geographical indications and to serve as a forum for cooperation and dialogue on geographical indications. (3) Article 211(2) of the Agreement provides that the GI Sub-Committee is to adopt its rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The Rules of Procedure of the GI Sub-Committee, as set out in the Annex to this Decision, are hereby adopted. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the EU-Ukraine Sub-Committee on Geographical Indications The Chair (1) OJ L 161, 29.5.2014, p. 3. ANNEX RULES OF PROCEDURE OF THE EU-UKRAINE SUB-COMMITTEE ON GEOGRAPHICAL INDICATIONS Article 1 General provisions 1. The Sub-Committee on Geographical Indications (GI Sub-Committee), established pursuant to Article 211 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement), shall assist the Association Committee in its Trade configuration, as referred to in Article 465(4) of the Agreement, in the performance of its functions. 2. The GI Sub-Committee shall perform the functions set out in Article 211 of the Agreement. 3. The GI Sub-Committee shall be composed of officials of the European Commission and of Ukraine responsible for matters relating to geographical indications. 4. Each Party shall appoint a Head of Delegation who shall be the contact person for all matters relating to the Sub-Committee. 5. The Heads of Delegation shall act as Chair in accordance with Article 2. 6. Each Head of Delegation may delegate any or all of his functions to a nominated deputy, in which case all references hereafter to the Head of Delegation apply equally to the nominated deputy. 7. For the purposes of these Rules of Procedure, the definition of the term Parties set out in Article 482 of the Agreement applies. Article 2 Chairmanship The chairmanship of the GI Sub-Committee shall alternate between the Parties every 12 months. The first period of 12 months shall begin on the date of the first Association Council meeting and end on 31 December of the same year. Article 3 Meetings 1. Save as otherwise agreed by the Parties, the GI Sub-Committee shall meet alternately in the Union and in Ukraine upon the request of either Party, no later than 90 days from the request. 2. Each meeting of the GI Sub-Committee shall be convened by the Chair on a date and in a place agreed by the Parties. The notice regarding the convening of the meeting shall be issued by the Chair no later than 28 calendar days prior to the start of the meeting, unless the Parties agree otherwise. 3. Whenever possible, regular meetings of the GI Sub-Committee shall be convened in due time in advance of the regular meeting of the Association Committee in its Trade configuration. 4. By way of exception, the meetings of the GI Sub-Committee may be held by any technological means agreed by the Parties, including video-conference. Article 4 Delegations Before each meeting, each Party shall inform the other, through the Secretariat of the GI Sub-Committee, provided for in Article 5, of the intended composition of its delegation. Article 5 Secretariat A representative of the European Commission and a representative of Ukraine shall be appointed by the respective Head of Delegation to act jointly as Secretaries of the GI Sub-Committee and shall execute secretarial tasks in a joint manner and in a spirit of mutual trust and cooperation. Article 6 Correspondence 1. Correspondence addressed to the GI Sub-Committee shall be directed to the Secretary of either of the Parties, who in turn shall inform the other Secretary. 2. The Secretariat shall ensure that correspondence addressed to the GI Sub-Committee is forwarded to the Chair and circulated, where appropriate, in accordance with Article 7. 3. Correspondence from the Chair shall be sent to the Parties by the Secretariat of the GI Sub-Committee on behalf of the Chair. Such correspondence shall be circulated, where appropriate, in accordance with Article 7. Article 7 Documents 1. Documents shall be circulated through the Secretariat of the GI Sub-Committee. 2. A Party shall transmit its documents to its Secretary. The Secretary shall transmit those documents to the Secretary of the other Party. 3. The Secretary of the Union shall circulate the documents to the relevant representatives of the Union and shall systematically copy the Secretary of Ukraine and the Secretaries of the Association Committee in its Trade configuration into such correspondence. 4. The Secretary of Ukraine shall circulate the documents to the relevant representatives of Ukraine and shall systematically copy the Secretary of the Union and the Secretaries of the Association Committee in its Trade configuration into such correspondence. Article 8 Confidentiality Unless otherwise decided by the Parties, the meetings of the GI Sub-Committee shall not be public. When a Party submits to the GI Sub-Committee information designated as confidential, the other Party shall treat that information as such. Article 9 Agendas for the meetings 1. A provisional agenda for each meeting, as well as draft operational conclusions as provided for in Article 10, shall be drawn up by the Secretariat of the GI Sub-Committee on the basis of proposals made by the Parties. The provisional agenda shall include items in respect of which the Secretariat of the GI Sub-Committee has received a request for inclusion in the agenda by a Party, supported by relevant documents, no later than 21 calendar days before the meeting date. 2. The provisional agenda, together with the relevant documents, shall be circulated in accordance with Article 7 no later than 15 calendar days before the beginning of the meeting. 3. The agenda shall be adopted by the Chair and the other Head of Delegation at the beginning of each meeting. Items other than those appearing on the provisional agenda may be placed on the agenda if the Parties so agree. 4. The Chair may, on an ad-hoc basis and with the agreement of the other Party, invite representatives of other bodies of the Parties or independent experts to attend meetings of the GI Sub-Committee as observers in order to provide information on specific subjects. The Parties shall ensure that those observers respect any confidentiality requirements. 5. The Chair may, in consultation with the Parties, reduce the time periods specified in paragraphs 1 and 2 in order to take account of special circumstances. Article 10 Minutes and operational conclusions 1. Draft minutes of each meeting shall be drawn up jointly by the two Secretaries. 2. The minutes shall, as a general rule, include in respect of each item on the agenda: (a) the participants in the meeting, the officials accompanying them and any observer who attended the meeting; (b) the documents submitted to the GI Sub-Committee; (c) the statements that the GI Sub-Committee has requested be entered; and (d) if necessary, the operational conclusions of the meeting, as referred to in paragraph 4. 3. The draft minutes shall be submitted to the GI Sub-Committee for approval. They shall be approved within 28 calendar days after each GI Sub-Committee meeting. A copy of the approved minutes shall be sent to each of the addressees referred to in Article 7. 4. Draft operational conclusions of each meeting shall be drawn up by the Secretary of the GI Sub-Committee of the Party holding the chairmanship and circulated to the Parties together with the agenda, as a rule no later than 15 calendar days before the beginning of the meeting. The draft operational conclusions shall be updated as the meeting proceeds, so that at the end of the meeting, unless otherwise agreed, the GI Sub-Committee adopts the operational conclusions, reflecting the follow-up actions agreed by the Parties. Once agreed, the operational conclusions shall be attached to the minutes, and their implementation shall be reviewed during subsequent meetings of the GI Sub-Committee. To that end, the GI Sub-Committee shall adopt a template, allowing for each action point to be tracked against a specific deadline. Article 11 Decisions 1. The GI Sub-Committee shall have the power to adopt decisions in the cases provided for in Article 211(3) of the Agreement. Those decisions shall be adopted by consensus between the Parties after the completion of the respective internal procedures for their adoption. They shall be binding upon the Parties, which shall take appropriate measures to implement them. 2. Each decision shall be signed by a representative of each Party. Without prejudice to paragraph 3, the representatives shall sign those documents during the meeting in which the relevant decision is adopted. 3. If the Parties so agree, the GI Sub-Committee may adopt decisions by written procedure, after the completion of the respective internal procedures. The written procedure shall consist of an exchange of notes between the two Secretaries, acting in agreement with the Parties. For that purpose, the text of the proposal shall be circulated in accordance with Article 7, with a time limit of at least 21 calendar days within which any reservations or amendments must be made known. The Chair may, in consultation with the Parties, reduce the time periods specified in this paragraph in order to take account of special circumstances. Once the text is agreed, the decision shall be signed by a representative of each Party. 4. The acts of the GI Sub-Committee shall be entitled Decision. Each decision shall enter into force on the date of its adoption unless the decision provides otherwise. 5. The decisions of the GI Sub-Committee shall be authenticated by the two Secretaries. 6. The decisions shall be circulated to both Parties. 7. The Secretariat of the Association Committee in its Trade configuration shall be informed of any decisions, reports or other agreed actions of the GI Sub-Committee. 8. Each Party may decide whether to publish the decisions of the GI Sub-Committee in its respective official journal. Article 12 Reports 1. The GI Sub-Committee shall report to the Association Committee in its Trade configuration on its activities at each regular meeting of the latter. 2. The reports shall be adopted by consensus between the Parties and shall be entitled Report. The reports shall be circulated to both Parties. 3. The procedure for adoption of decisions set out in Article 11(2) and (3) shall apply mutatis mutandis to reports. Article 13 Languages 1. The working languages of the GI Sub-Committee shall be English and Ukrainian. 2. Unless otherwise decided, the GI Sub-Committee shall base its deliberations on documentation prepared in those languages. Article 14 Expenses 1. Each Party shall meet any expenses it incurs as a result of participating in the meetings of the GI Sub-Committee, both with regard to staff, travel and subsistence expenditure and with regard to postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and the reproduction of documents shall be borne by the Party hosting the meeting. 3. Expenditure in connection with interpreting at meetings and the translation of documents into or from English and Ukrainian to comply with Article 13(1) shall be borne by the Party hosting the meeting. Expenditure in connection with interpreting and translation into or from other languages shall be borne directly by the requesting Party. Article 15 Amendment These Rules of Procedure may be amended by a decision of the GI Sub-Committee in accordance with Article 211(2) of the Agreement. (1) OJ L 161, 29.5.2014, p. 3.